Citation Nr: 0316175	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  97-23 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

What evaluation is warranted for degenerative disc disease, 
L4-L5, from February 8, 1996?


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 1991 
to February 1996.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the May 1996 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which granted service connection for the veteran's 
low back disorder and assigned a 10 percent disability rating 
for that disability.  By a June 1997 decision the Honolulu RO 
increased the rating to the current 20 percent evaluation, 
effective from February 8, 1996.

The claims folder has been transferred due to the veteran's 
relocation to Virginia, and the case was most recently 
certified to the Board by the Roanoke, Virginia RO.  

The Board remanded the case in December 2000 for certain 
development, described in part below.  


REMAND

As noted in December 2000 there has been a change in the law 
during the pendency of the veteran's claim.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), significantly added to the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2002).  The provisions of these 
regulations apply to these claims.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

The veteran was afforded notice of the provisions of the VCAA 
including as applicable to his case by a December 2002 
supplemental statement of the case.  He must, however, be 
afforded specific notice of the evidence that has been 
obtained by VA and specific notice of the evidence which he 
needs to obtain in furtherance of his claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As this has yet to be 
accomplished further development is in order.

The Board in December 2000 remanded the case for any 
available records of pertinent medical treatment, and to 
afford the veteran orthopedic and neurological examinations 
to ascertain the extent of disabling manifestations of his 
low back disability.  This included evaluating disability 
related to any musculoskeletal impairment of the low back 
related to the service-connected degenerative disc disease at 
L4-L5, and any intervertebral disc syndrome associated with 
the degenerative disc disease.  

The rating criteria for evaluating intervertebral disc 
syndrome changed effective September 23, 2002.  This change 
in criteria was also noted and considered by the RO in the 
December 2002 supplemental statement of the case.  The 
veteran was then also informed that both the current and 
prior rating criteria for intervertebral disc syndrome were 
applicable to his claim because his claim was pending before 
the effective date of the change in rating criteria.  The 
Board notes, however, that the veteran may only be rated 
under the old rating criteria for intervertebral disc 
syndrome for the period from February 8, 1996 through 
September 22, 2002, but under either criteria - whichever is 
most beneficial to him- for the period from September 23, 
2002 to the present.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  

Under 38 U.S.C.A. § 5103A, VA development includes obtaining 
available VA medical records.  In this regard, additional 
treatment records from both the VA Medical Center (VAMC) in 
Honolulu and VAMC Richmond should be obtained.  Honolulu VAMC 
records have been obtain only to December 1996, plus one 
additional record dated March 1997.  However, that March 1997 
record indicated that the veteran was receiving ongoing 
treatment at that facility for his back disorder.  Richmond 
VAMC records have only been obtained through June 1999.  

Finally, the June 2002 VA examiner recommended an MRI to 
assist in ascertaining whether the veteran's degenerative 
disc disease of L4-L5 has increased in severity.  That MRI 
study was either not conducted, or the examination report was 
never added to the claims file.  

Accordingly, the case is remanded for the following:

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and 
new regulations is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are satisfied.  The RO should refer to 
any pertinent guidance, including 
Federal Regulations, that have been 
provided.  The veteran must also be 
afforded notice of evidence that has 
been obtained by VA and specific notice 
of what evidence he needs to obtain in 
furtherance of his claim, pursuant to 
notice doctrine delineated in 
Quartuccio.  

2.  Records of all treatment at VAMC 
Honolulu from December 1996 to July 1997 
should be obtained, as should records of 
all treatment at VAMC Richmond, 
Virginia, for periods from 1997 to April 
1998, and from June 1999 to the present.  
All records obtained and all responses 
received should be associated with the 
claims folder.

3.  The veteran should be scheduled for 
a lumbar MRI.  Thereafter, the case 
should then be returned to William 
Brickhouse, M.D., of the Richmond VA 
Medical Center who examined the veteran 
in June 2002, if possible.  Dr. 
Brickhouse must then prepare an addendum 
to his June 2002 VA examination, 
addressing any additional neurological 
disability and/or pain or other 
functional symptoms substantiated by MRI 
findings.  

If development, review, and an addendum 
cannot be obtained from Dr. Brickhouse, 
the RO, after securing the lumbar MRI 
study, must schedule a new examination 
by a VA neurologist to address 
neuropathy and associated pain 
dysfunction.  

The veteran is hereby notified that it 
is his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2002).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue, applying 
both the current and prior rating 
criteria for intervertebral disc 
syndrome, as discussed above.  Staged 
ratings should also be considered, 
pursuant to Fenderson v. West, 12 Vet. 
App Vet. App. 119 (1999).  If any 
determination remains adverse to the 
veteran, he and his representative must 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  They should 
then be afforded an applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




